Citation Nr: 0704935	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected cervical spine disability, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for a service-
connected thoracolumbar spine disability, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1999 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (the RO).  Jurisdiction over the 
claims file was subsequently transferred to the Denver, 
Colorado RO.

Procedural history

The RO initially granted service connection for what was then 
characterized as mechanical upper back pain and mechanical 
lower back pain in an unappealed April 1997 rating decision.  
A 10 percent disability rating was assigned for the upper 
back, and 10 percent for the lower.

In May 1998, the veteran filed a claim of entitlement to 
increased ratings for her service-connected back 
disabilities.  A claim for service connection for a heart 
murmur was added in April 1999.  A March 1999 rating decision 
denied an increased rating for the veteran's back 
disabilities, and a June 1999 rating decision denied service 
connection for the heart murmur.  The veteran duly perfected 
an appeal of each decision.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at the Denver RO in September 2004.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the hearing, the Board 
remanded the case in January 2005 for the purpose of 
affording the veteran additional VA examinations.  After the 
development requested by the Board was completed, the 
veteran's claims were again denied in an August 2005 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

Clarification of issues on appeal

As noted above, the veteran was originally service connected 
for what was characterized as mechanical upper back pain and 
mechanical lower back pain.  A 10 percent rating has been 
assigned for each.  Based on the current schedular criteria, 
which will be explained below, the Board has recharacterized 
the increased rating claims as an increased rating for 
disability of the cervical spine and an increased rating for 
disability of the thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 535-5242, Note (6) (2006).

As will be explained in greater detail below, however, the 
former rating criteria for the spine (which are also 
applicable to this claim because such were in effect when the 
veteran's increased rating claim was filed) allow for a 
separate rating for each of the three spinal segments 
(cervical, thoracic, and lumbar).  The Board's analysis below 
applies separate ratings for thoracic and lumbar spinal 
segments under the former schedular criteria, and discusses 
the rating for the thoracolumbar spine together under the 
current schedular criteria.  

Issues no longer on appeal

The Board's January 2005 decision denied the veteran's claim 
for increased ratings for her service-connected irritable 
bowel syndrome and allergic sinusitis.  Because these issues 
have already been resolved by the Board, they will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2006).

FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is manifested by pain and slight limitation of motion.

2.  The veteran's service-connected thoracolumbar spine 
disability is manifested by pain and slight limitation of 
motion in the lumbar spine, with no recorded limitation of 
motion in the thoracic (dorsal) spine.

3.  The evidence does not show that the veteran's service-
connected cervical or thoracolumbar spine disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

4.  A preponderance of the competent medical evidence of 
record indicates that the veteran's heart murmur is not in 
itself a disability and is not productive of any disability.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
the veteran's service-connected cervical spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2006).

2.  The criteria for a higher schedular disability rating for 
the veteran's service-connected thoracolumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292 
(2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

4.  Service connection for a heart murmur is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2001, March 2002, July 2003, and 
March 2005 which were specifically intended to address the 
requirements of the VCAA.  The June 2001 letter from the RO 
specifically notified the veteran that to "establish 
entitlement for an increased evaluation, the evidence must 
show that your service-connected disability(ies) have 
increased in severity such that current symptomatology more 
closely approximates the rating schedule criteria for the 
next higher evaluation."  The same letter also advised the 
veteran that to support a claim for service connection, the 
evidence must show an "injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records and 
records from other federal agencies, such as the Social 
Security Administration."  She was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  This letter 
also notified the veteran that VA would assist her "by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2003 letter notified the veteran that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  Pursuant to 
the Board's January 205 remand, the March 2005 letter also 
instructed the veteran to "provide the names and addresses 
of any health care providers who have recently treated you 
for either a heart murmur or other cardiac impairment, or for 
back problems."  To facilitate this process, the March 2005 
letter advised the veteran to "[c]omplete, sign, and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information.  We need this form so we can get your 
records from the private doctors and hospitals where you 
received treatment" (emphasis in original).  The March 2002 
letter also notified the veteran that VA would get "any VA 
medical records or other treatment records you tell us 
about."  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2002 letter instructed the veteran to "tell us 
whether there is any information or evidence that you think 
will support your claim."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with notice of the VCAA prior to the initial 
adjudication of her claims.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  In this case, the veteran's claims were initially 
adjudicated by the RO in March and June 1999, well over a 
year before the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to provide VCAA notice 
prior to initial adjudication in such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the June 2001, March 2002, July 2003, and March 
2005 VCAA letters.  Her claims were then readjudicated in the 
August 2005 SSOC, after she was provided with the opportunity 
to submit evidence and argument in support of her claims and 
to respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider her claims on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as outlined above, the veteran has received proper 
notice of elements (2), (3), and (4) by way of the numerous 
VCAA letters sent to her.

Element (5), effective date, is rendered moot by virtue of 
the Board's denial of an increased rating for the veteran's 
back disabilities and service connection for a heart murmur 
herein.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of an increased rating or 
the grant of service connection.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private outpatient treatment records, and 
the reports of multiple VA examinations (including VA 
orthopedic and cardiology examinations in July 2005 which 
were conducted in response to the Board's January 2005 
remand).  As discussed in the Board's analysis below, such 
evidence gives a clear picture of the veteran's current back 
symptomatology and the state of her heart murmur.  

Despite this extensive evidence, the veteran's representative 
suggested in his September 2006 brief that the case again be 
remanded so that additional VA examinations can be conducted 
when the veteran is not pregnant (the July 2005 VA 
examinations were conducted when the veteran was seven months 
pregnant).  The representative has not, however, offered any 
explanation as to how the July 2005 VA examinations were 
inadequate due to the pregnancy.  

Although the July 2005 VA orthopedic examiner was unable to 
conduct repetitive motion testing due to the pregnancy, this 
alone does not render his examination inadequate.  As will be 
discussed in greater detail below, the examiner was able to 
physically examine the veteran, obtain range of motion 
measurements, review the other medical evidence of record, 
and assess the veteran's own report of her symptomatology.  
Based on this evidence, especially the veteran's own 
statements, the examiner determined that additional 
functional limitation on repetitive use was not present.  
Such opinion is congruent with that found on previous VA 
examination in March 2002.  

The Board also points out that the examiner who conducted the 
July 2005 back examination is an orthopedics specialist.  As 
such, he was qualified to determine what level of testing was 
required to arrive at certain functional limitation 
conclusions.  In this case, he determined that his physical 
examination of the veteran (albeit without repetitive motion 
testing) coupled with his review of the veteran's own 
complaints and her pertinent medical history was adequate to 
determine that additional functional limitation on repetitive 
use was not present.  The fact that the examiner's conclusion 
was unfavorable to the claim does not in itself serve as a 
reason for remand.  

The representative also assailed the adequacy of the July 
2005 VA cardiology examination because such was conducted 
during the veteran's pregnancy.  The representative has 
particularly seized on a comment in the examination report 
that the veteran's heart murmur was augmented by her 
pregnancy.  As will be discussed below, however, the examiner 
clearly indicated that the veteran's heart murmur, augmented 
or not by pregnancy, is "a sound, not a disease."  In plain 
English, the examiner indicated that the sound was magnified 
by the pregnancy.  
Crucially, the examiner went on to note that the murmur was 
not productive of any disability and that no cardiac malady 
was in fact present.  Moreover, the examiner in no way 
suggested that pregnancy could mask an existing heart 
disability and the representative has not produced any 
evidence asserting as much.  Again, the fact that the 
examiner's conclusion was unfavorable to the claim does not 
in itself serve as a reason for remand and does not warrant 
additional examination.

Because the extensive medical evidence already in the claims 
file shows a clear picture of the veteran's back 
symptomatology and provides a detailed analysis of the her 
heart murmur, remand of the case for additional development 
is not warranted.  The record as it now stands is more than 
sufficient to adjudicate both issues on appeal.  Indeed, the 
veteran and her representative have not identified any other 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that statue.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing 
before the undersigned in September 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to an increased rating for a service-
connected cervical spine disability, currently evaluated as 
10 percent disabling.

Pertinent Law and Regulations

Specific rating criteria

The veteran filed his increased rating claim for his service-
connected back disabilities in May 1998.  During the pendency 
of this appeal, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended effective September 
26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  
Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected back 
disabilities under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Former Diagnostic Code 5290 [spine, limitation of motion of, 
cervical] provided the following levels of disability:

30% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Words such as "slight", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected cervical spine disability has 
been evaluated under former Diagnostic Code 5295 as 10 
percent disabling.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

(i.)  The former schedular criteria

After reviewing the evidence of record, the Board has 
determined that the veteran's cervical spine disability has 
been improperly rated under former Diagnostic Code 5295.  
Former Diagnostic Code 5295 applies specifically to 
lumbosacral strain - 
a disability affecting a segment of the spine far removed 
from the cervical portion.  Former Diagnostic Code 5290 is 
much more appropriate as that diagnostic code provides rating 
criteria for limitation of cervical spine motion.  Limitation 
of motion is in fact the primary manifestation of the 
veteran's cervical spine disability.  The Board will 
accordingly employ former Diagnostic Code 5290 in its 
analysis below.

The Board has also considered rating the veteran's cervical 
spine disability under former Diagnostic Code 5293 and 
current Diagnostic Code 5243, which provide rating criteria 
for intervertebral disc syndrome.  The Board finds, however, 
that such diagnostic codes are inapplicable in the instant 
case, because the radiologic evidence of record fails to note 
any disc abnormality or other radicular symptoms stemming 
from the cervical spine.  Moreover, no intervertebral disc 
syndrome diagnosis is of record.  Accordingly, former 
Diagnostic Code 5293 and the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
are not for application in this case.

(ii.)  The current schedular criteria

The General Rating Formula for Diseases and Injuries of the 
Spine is applicable in the instant case.  There is no 
evidence of neurological symptomatology or diagnosis of 
intervertebral disc syndrome which would allow for the use of 
Diagnostic Code 5243.

Moreover, the veteran has not exhibited any neurologic 
impairment stemming from her cervical spine disability which 
would necessitate a separate disability rating.  As noted 
above, no radicular symptoms or upper extremity impairment 
has been identified.

Schedular rating

(i.) The former schedular criteria

To obtain the next higher rating of 20 percent under former 
Diagnostic Code 5290, "moderate" limitation of cervical 
spine motion must be demonstrated.  Although as indicated 
above the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988), 871.  

The most restricted limitation of motion measurements for the 
cervical spine are found in the veteran's chiropractic 
treatment records from the late 1990s.  These records note 
forward flexion of the cervical spine to 30 degrees, right 
lateral flexion to 30 degrees, and right rotation to 60 
degrees.  Extension, left lateral flexion, and left rotation 
were all within normal limits.  See 38 C.F.R. § 4.71a (2006) 
[defining normal forward flexion of the cervical spine to be 
from zero to 45 degrees, normal extension to be from zero to 
45 degrees, normal lateral flexion to be from zero to 45 
degrees bilaterally, and normal rotation to be from zero to 
80 degrees bilaterally for a combined 340 degrees].  Thus, 
most ranges of cervical spine motion are normal or nearly so. 

The 30 degree forward flexion measurement could arguably be 
considered "moderate" limitation of motion, in that it 
represents two-thirds of normal [half of normal would in fact 
be considered to be moderate limitation of motion].  However, 
this measurement, recorded in the late 1990s, has not been 
repeated on subsequent examination.  Indeed, on VA 
examination in March 2002 and July 2005 forward flexion of 
the cervical spine was within normal limits.  See generally 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [holding that 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].

The late 1990s forward flexion measurement, even if it could 
be considered to be moderate, thus appears to be an outlier 
which has not been replicated on subsequent examination.  A 
preponderance of the evidence is therefore against the claim 
as to this question.  The former Diagnostic Code 5290 
therefore does not avail the veteran.

(ii) The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
demonstrate forward flexion of the cervical spine to 30 
degrees or less, or a combined range of cervical spine motion 
of 170 degrees or less.  

The veteran's most restricted range of motion measurements 
reflect combined cervical spine motion of 290 degrees.  This 
is well above the limitation to a combined 170 degrees 
required to obtain a higher rating under the revised 
criteria. 
In fact, as explained above, recent examinations in March 
2002 and July 2005 have revealed normal ranges of motion of 
the cervical spine.  A higher rating under the revised 
schedular criteria is therefore not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's cervical spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  

The March 2002 VA examiner specifically noted that there was 
"no pain, fatigue, weakness or incoordination on repeat 
testing of the upper back."  The July 2005 VA examiner 
further opined that "there are no additional degrees of 
functional impairment on the basis of repetitive use due to 
pain with use, limited endurance, weakness, or 
fatigability."  The examiner also noted that "[f]lare-ups 
have not been sufficiently characteristic to warrant 
assignment of additional degrees of functional impairment."  

As noted in the Board's duty to assist discussion above, 
although the July 2005 examiner was unable to conduct 
repetitive motion testing, his opinion was based on a 
physical examination of the veteran with singular motion 
testing, a review of the medical history, and the veteran's 
own statements.  Such statements include the veteran's report 
that "she is able to 'move about' at work [she is a special 
education teacher] and does not have aggravation of her back 
condition by her work activities" and that "her back 
condition does not prevent her from performing her full work 
activities."  Moreover, the veteran reported to the July 
2005 examiner that she had no history of medical absenteeism 
related to her back condition.  Although she had twelve sick 
days [in the past year], such were related to sinusitis.  

No competent medical opinion contradictory to that of the 
March 2002 or July 2005 VA examiners is of record.  
Therefore, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The current 10 percent rating 
adequately compensates the veteran for any functional 
impairment attributable to her cervical spine disability 
which includes episodes of pain and some limited motion.  See 
38 C.F.R. §§ 4.1, 4.10 (2006).

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating claims.

2.  Entitlement to an increased rating for a service-
connected thoracolumbar spine disability, currently evaluated 
as 10 percent disabling.

As has been discussed in the Introduction, the Board has 
recharacterized the veteran's increased rating claim for 
mechanical upper back pain to that of an increased rating for 
a thoracolumbar spine disability.  Such is congruent with the 
revised rating criteria for the spine, which command that 
disability of the thoracic and lumbar spines be rated 
together.  

The Board will, however, also consider the veteran's claim 
under former Diagnostic Codes 5291 and 5292, which separately 
rate limitation of motion in the thoracic and lumbar spine, 
respectively.  

Pertinent Law and Regulations

Specific rating criteria

As with the veteran's cervical spine disability, her 
increased rating claim for her thoracolumbar spine disability 
was filed prior to revision of the criteria for rating spine 
disabilities.  Both the current and former spine regulations 
are therefore applicable.  The pertinent rating criteria are 
as follows:

(i.) The former schedular criteria

Former Diagnostic Code 5291[spine, limitation of motion of, 
dorsal] provided the following levels of disability:

10% Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

It should be noted that "thoracic spine" and "dorsal spine" 
are synonymous. 
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995). Citing 
Webster's Medical Desk Dictionary 715 (1986), the Court in 
Reiber explained that thoracic vertebrae are any of the 12 
vertebrae dorsal to the thoracic region and characterized by 
articulation with the ribs.

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).



(ii) The current schedular criteria

The current rating criteria under the General Rating Formula 
for Diseases and Injuries of the Spine have been outlined 
above in connection with the cervical spine rating and will 
not be repeated here.

Analysis

Assignment of diagnostic code

(i.)  The former schedular criteria

The veteran's service-connected thoracolumbar spine 
disability has been evaluated under former Diagnostic Code 
5295 as 10 percent disabling.  After reviewing the record, 
however, the Board believes that the veteran's thoracolumbar 
spine disability would be more appropriately rated under 
Diagnostic Codes 5291 and 5292.  Former Diagnostic Code 5295 
is inapplicable when rating disability of the thoracic spine, 
as it applies to lumbosacral impairment only.  Former 
Diagnostic Code 5295 is arguably applicable in rating the 
veteran's lumbar spine disability in that it encompasses one 
of the veteran's symptoms, back spasm, that code would not 
avail the veteran in that such requires either muscle spasm 
on extreme forward bending or loss of lateral spine motion.  
Neither has been demonstrated in this case.  
Although there is some mention of muscle spasm, the record is 
largely absent of this symptom, particularly on extreme 
forward bending as the rating criteria require.  While the 
July 2005 examiner noted that the veteran had "chronic 
muscle spasm", physical examination failed to demonstrate 
any demonstrable muscle spasm.  
The March 2002 VA examination report and recent VA treatment 
records likewise indicate that no back spasm is present.  
While the veteran's low back has been consistently described 
as either "stiff" or "tight", such is better rated based 
on limitation of motion.

The primary manifestation of the veteran's thoracolumbar 
spine disability is limitation of motion.  Such is congruent 
with former Diagnostic Codes 5291 and 5292 which provide 
ratings based on limitation of thoracic and lumbar spine 
motion, respectively.  Both will be employed by the Board 
below.

(ii.)  The current schedular criteria

As discussed above, the General Rating Formula for Diseases 
and Injuries of the Spine is applicable in the instant case.  
As with the cervical spine, there is no indication in the 
medical record that intervertebral disc syndrome exists or 
that there is significant neurological symptomatology 
warranting the use of Current Diagnostic Code 5243. 

A separate rating for neurological abnormality stemming from 
the veteran's thoracolumbar spine disability is also not 
warranted in that no such impairment has in fact been 
demonstrated.  Bladder or bowel dysfunction, foot drop, 
radicular symptoms or other lower extremity impairment has 
not been identified.

Schedular rating

(i.) The former schedular criteria

Lumbar spine

To obtain a disability rating in excess of the currently-
assigned 10 percent under former Diagnostic Code 5292, 
"moderate" limitation of lumbar spine motion must be 
demonstrated.  

In the instant case, the most restricted limitation of motion 
measurements of record for the lumbar spine are those found 
in the July 2005 VA examination report.  [The March 2002 VA 
examination report and the chiropractic treatment records 
from the late 1990s reflect normal lumbar spine motion.]  The 
July 2005 VA examination report revealed forward flexion to 
70 degrees, extension to 30 degrees, left lateral flexion to 
20 degrees, right lateral flexion to 30 degrees, and rotation 
to 30 degrees bilaterally.  These measurements are congruent 
with normal extension, rotation and right lateral flexion.  
See 38 C.F.R. § 4.71a, Plate V (2006) [noting normal lateral 
flexion, extension, and rotation to be from zero to 30 
degrees].  

As such, these measurements hardly equate to "moderate" 
limitation of motion.  Moreover, the veteran's forward 
flexion, measured at 70 degrees, represents well more than 
two-thirds of the normal 90 degrees.  This is, in the opinion 
of the Board, congruent with slight limitation of motion.  
Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988), 871.  For limitation of motion of the lumbar spine to 
be moderate, such would have to approximate 45 degrees.  
The 70 degree range of motion is far short of that.  

Because moderate limitation of motion has not been 
demonstrated, former Diagnostic Code 5292 does not avail the 
veteran.

Thoracic spine

The medical evidence does not specifically identify any 
restriction in range of motion with this spinal segment, and 
the veteran has not contended that that there is in fact any 
specific limitation of motion of the thoracic spine.  Because 
no limitation of motion for the thoracic spine has been 
identified, a noncompensable evaluation is warranted under 
former Diagnostic Code 5291.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002) [calling for a noncompensable 
evaluation for slight thoracic spine motion].  

(ii.) The current schedular criteria - thoracolumbar spine

As discussed in the law and regulations section above, under 
the revised rating criteria both the thoracic and the lumbar 
spine are to be evaluated together in a single rating for 
what is termed the "thoracolumbar" spine.  Unlike the 
former schedular criteria, a separate rating for each segment 
is unavailable.  

To obtain a disability rating higher than the currently-
assigned 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 60 
degrees or less, or a combined range of thoracolumbar spine 
motion to 120 degrees or less.  The most restricted 
limitation of motion measurements of record for the lumbar 
spine are those found in the July 2005 VA examination report.  
That examination revealed forward flexion to 70 degrees, 
extension to 30 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 30 degrees, and rotation to 30 
degrees bilaterally for a combined range of motion of 210 
degrees.  This combined range of motion is some 90 degrees 
more than that required to obtain a higher rating.  The 
forward flexion measurement is 10 degrees more than that 
required.  The revised schedular criteria therefore also do 
not avail the veteran.

DeLuca considerations

An increased disability rating for either lumbar or thoracic 
spine motion is also not warranted based on functional loss 
due to pain, weakness, excess fatigability, incoordination 
and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 
and the Court's holding in DeLuca.  

As with the cervical spine, the March 2002 and July 2005 VA 
examiners specifically noted that there was no additional 
functional impairment of the thoracolumbar spine due to pain, 
fatigue, weakness or incoordination.  No competent medical 
opinion contradictory to that of the March 2002 or July 2005 
VA examiners is of record.  

Therefore, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The current 
10 percent rating adequately compensates the veteran for any 
functional impairment attributable to her thoracolumbar spine 
disability which includes episodes of pain and some limited 
motion.  See 38 C.F.R. § 4.1, 4.10 (2006).



Extraschedular rating

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to any service-
connected spinal disability.  The record does not show that 
the veteran has required frequent hospitalizations for her 
back disabilities.  To the contrary, it does not appear from 
the record that she has been hospitalized for these 
conditions since the initial injury.  All treatment has been 
conducted on an outpatient basis.  

Marked interference with employment has also not been 
demonstrated.  The veteran currently works full time as a 
special education teacher.  She reported to the July 2005 VA 
examiner that "she is able to 'move about' at work and does 
not have aggravation of her back condition by her work 
activities" and that "her back condition does not prevent 
her from performing her full work activities."  
The veteran also reported to the July 2005 examiner that she 
had no history of medical absenteeism related to her back 
condition [she had twelve sick days, related to sinusitis].  

While the Board has no doubt that the veteran's back 
disabilities cause discomfort, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected back disabilities present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

3.  Entitlement to service connection for a heart murmur.

The veteran also seeks service connection for a heart murmur.  

Analysis

Service connection for any condition presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In the instant case, there is ample evidence indicating that 
the veteran has a heart murmur.  Such was noted on several 
occasions in service and in the post-service medical records, 
most recently in the July 2005 VA cardiology examination 
report.  
The key question in this case, however, is not whether the 
veteran has a heart murmur - she clearly does - but whether 
such constitutes a disability for which compensation may be 
granted.  A preponderance of the medical evidence of record 
shows that it does not.  

The cardiologist who conducted the July 2005 VA examination 
specifically noted that while the veteran has a heart murmur, 
such is "a sound, not a disease."  The examiner further 
explained that a heart murmur can be produced by factors 
which are purely functional and have nothing to do with 
disease or disability.  
Results from an echocardiogram conducted in connection with 
the examination were within normal limits, and the examiner 
concluded that there was no structural heart abnormality 
producing any form of cardiovascular dysfunction.  

While a "structurally normal pulmonic valve with mild 
insufficiency" was noted on VA examination in October 1996, 
such has not been identified since.  Indeed, all subsequent 
treatment records are negative for either valvular 
insufficiency or any other cardiac malady.  As noted above, 
the veteran's July 2005 echocardiogram revealed structurally 
and functionally normal aortic, mitral, tricuspid, and 
pulmonary valves.  This recent finding upon diagnostic 
testing is more probative than the October 1996 examination 
finding, which did not include with it any suggestion of 
heart disease and the results of which have not been 
replicated .  

The only other evidence in the claims file which suggests 
that the veteran's heart murmur constitutes a disability is 
the veteran's own statements.  It is now well settled, 
however, that lay persons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as diagnosis and etiology, which call 
for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements to the 
affect that her heart murmur in itself constitutes a form of 
heart disease or other disability are accordingly lacking in 
probative value.

In summary, although the veteran clearly has a heart murmur, 
the competent medical evidence of record, particularly the 
opinion of the July 2005 VA examiner, indicates that such is 
merely a sound, and does not constitute a disability.  In the 
absence of a current disability, service connection cannot be 
granted.  See Brammer, supra.  The benefit sought on appeal 
is accordingly denied.




ORDER

Entitlement to an increased rating for a service-connected 
cervical spine disability is denied.

Entitlement to an increased rating for a service-connected 
thoracolumbar spine disability is denied.

Service connection for a heart murmur is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


